NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                               IN RE JOSEPH L.

                             No. 1 CA-JV 20-0367
                               FILED 6-22-2021


           Appeal from the Superior Court in Maricopa County
                             No. JV205175
           The Honorable Melody Harmon, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Maricopa County Public Advocate, Phoenix
By Aaron Jason Max
Counsel for Appellant

Maricopa County Attorney’s Office, Phoenix
By Robert E. Prather
Counsel for Appellee
                            IN RE JOSEPH L.
                           Opinion of the Court



                                OPINION

Presiding Judge Jennifer M. Perkins delivered the decision of the Court, in
which Judge Randall M. Howe and Judge Maria Elena Cruz joined.


P E R K I N S, Judge:

¶1            Joseph L. challenges the juvenile court’s order directing him
to pay $9,600 in lost wages to the victim’s mother as restitution. Because
Joseph L.’s delinquent conduct directly caused the lost wages, we affirm the
restitution order.

           FACTUAL AND PROCEDURAL BACKGROUND

¶2            “We view the facts in the light most favorable to affirming
the findings of the superior court.” In re Daniel A., 210 Ariz. 162, 164, ¶ 2
(App. 2005). In February 2019, Joseph followed a 16-year-old girl into a
bathroom in her home. He locked the door, covered her mouth, and told
her that no one would hear her screams. He then touched her breasts and
vagina and forced her to touch his penis, all without her consent. The State
petitioned to have Joseph adjudicated delinquent, in May 2019, of
kidnapping and four counts of sexual abuse. He pled delinquent to
attempted sexual abuse in January 2020 and agreed to pay “all victims” up
to $10,000.

¶3            The victim had no symptoms of mental illness or trauma
before the offense. But in the following months, she made several suicide
attempts and engaged in self-harm. Her psychologist diagnosed her with
post-traumatic stress disorder, and she underwent multiple forms of
therapy. Her trauma escalated in May 2019 after police interviewed her
about the incident.

¶4            Days after the State filed its delinquency petition against
Joseph, the victim experienced a psychotic episode while home alone that
required a police response. The victim’s mother (“Mother”) left work to
address the emergency and her employer fired her for being absent.

¶5            Because the victim attempted suicide multiple times while
alone, Mother chose to stay home to ensure the victim’s safety and well-
being. At the restitution hearing, Mother described being terrified to leave
the victim home alone: “every time I left home, my daughter tried to harm


                                     2
                              IN RE JOSEPH L.
                             Opinion of the Court

herself.” Mother then described how traumatic it felt to “come home from
work and your kiddo’s laying against the wall with her wrists cut.” Mother
acknowledged that no medical professional ordered her to stay home, but
she also stated that someone suggested she stay with the victim to avoid
any self-harm. The victim also required multiple hospitalizations. One
hospital conditioned her release on Mother’s having a safety plan and not
leaving the victim unattended.

¶6            Mother remained unemployed for nine months. She
eventually began a food delivery job that allowed her to bring the victim
with her during work. Mother calculated her lost wages at $9,600 by
multiplying her lowest paycheck from her prior job with the number of
weeks she was unemployed. Mother supported her testimony with her
verified victim statement of financial loss, a letter from her former
employer, and bank statements showing her earnings from her prior
employment.

¶7            The juvenile court ordered Joseph to pay $9,927.58 in
restitution, which included $9,600 for Mother’s lost wages. Joseph timely
appealed. We have jurisdiction under Article 6, Section 9, of the Arizona
Constitution and A.R.S. §§ 12-120.21(A)(1) and 8-235(A).

                                DISCUSSION

¶8            The sole issue on appeal is whether the juvenile court may
award Mother restitution for lost wages stemming from her termination
and decision to remain unemployed. Joseph argues the $9,600 awarded for
Mother’s lost wages are consequential damages, rendering them
irrecoverable.

¶9              The Victims’ Bill of Rights protects a victim’s right to receive
restitution from criminal defendants. Ariz. Const. art. 2, § 2.1(A)(8). The
VBR authorized the legislature to extend this right to victims of delinquent
acts, id. at (A)(12)(D), which it has done. See A.R.S. § 8-323(F)(9). Restitution
should restore victims to their economic position before the delinquent act
occurred. See In re William L., 211 Ariz. 236, 239, ¶ 11 (App. 2005). The
juvenile court has broad discretion in awarding restitution to make victims
whole. Id. at ¶ 12. We review such awards for an abuse of discretion, but
review issues of statutory interpretation de novo. See In re Richard B., 216
Ariz. 127, 130, ¶ 12 (App. 2007); see also Thomas v. Thomas, 203 Ariz. 34, 36,
¶ 7 (App. 2002).

¶10           The legislature authorized the juvenile court to order a
juvenile to pay restitution to “any person who suffered an economic loss as


                                       3
                              IN RE JOSEPH L.
                             Opinion of the Court

the result of the juvenile’s conduct.” A.R.S. § 8-323(F)(9) (emphasis added).
Notably, this broad grant of authority to the juvenile court contrasts with
the superior court’s authority to award restitution in criminal cases. The
legislature restricted criminal restitution awards to the victim or a deceased
victim’s immediate family. A.R.S. § 13-603(C). Only when the court has
imposed a fine can it “order that all or any portion of the fine imposed be
allocated as restitution to be paid by the defendant to any person who
suffered an economic loss caused by the defendant's conduct.” A.R.S. § 13-
804(A) (emphasis added).

¶11             The criminal code defines economic loss as “any loss incurred
by a person as a result of the commission of an offense” and “includes lost
interest, lost earnings and other losses that would not have been incurred
but for the offense.” A.R.S. § 13-105(16). Economic loss does not include
“damages for pain and suffering, punitive damages or consequential
damages.” Id. And claimants must prove their restitution claims by a
preponderance of the evidence. In re Stephanie B., 204 Ariz. 466, 470, ¶ 15
(App. 2003).

¶12            The juvenile’s delinquent conduct must also be the “but for”
cause of the economic loss. See State v. Wilkinson, 202 Ariz. 27, 29, ¶ 7 (2002).
Neither the juvenile nor criminal statutes define “consequential damages.”
Consequential damages are damages that do not directly result from a
juvenile’s delinquent conduct. See William L., 211 Ariz. at 239, ¶ 13. In State
v. Pearce, the defendant stole equipment the victim leased to him. 156 Ariz.
287, 287 (App. 1988). We held the victim could not recover lost profits
considered by the lease agreement because those damages did not “flow”
from the defendant’s criminal acts. Id. at 289. In contrast, we upheld a
restitution award to a homicide victim’s brother for 22 days’ worth of
annual leave from work. State v. Lapan, 249 Ariz. 540, 550–51, ¶¶ 30–37
(App. 2020). The 22 days of leave included “days of work he missed as a
result of [the victim’s] death, the investigation, and [the defendant’s] trial
and sentencing.” Id. at 550, ¶ 30.

¶13           Joseph argues Mother is seeking repayment for her decision
not to work for nine months. He thus concludes Mother’s restitution claim
does not directly flow from his delinquent act. We disagree. The record
supports the juvenile court’s finding that Mother’s termination and her
later decision not to seek other employment flowed directly from Joseph’s
delinquent conduct. See Wilkinson, 202 Ariz. at 29, ¶ 7. Joseph’s conduct led
to the victim’s post-traumatic stress disorder, self-harm, and suicide
attempts. Mother described finding the victim at home with her wrists cut.
Joseph’s conduct also led to the psychotic episode that required Mother’s


                                       4
                             IN RE JOSEPH L.
                            Opinion of the Court

immediate response and ultimately led to her termination. And Mother’s
need to continually supervise the victim, who had no history of mental
illness, would have been unnecessary but for Joseph’s conduct. We thus
hold that Mother’s lost wages are not consequential damages, and the
juvenile court did not abuse its discretion by awarding Mother restitution
for those lost wages.

¶14            A parent’s decision to forgo employment may not always be
directly attributable to a juvenile’s delinquent conduct. But sufficient record
evidence supports the causal relationship between Joseph’s conduct and
Mother’s need to ensure the victim’s safety. Mother’s decision to not seek
reemployment resulted from the emotional and psychological damage that
Joseph inflicted on her daughter. And the restitution award ordered by the
juvenile court will return Mother to her economic position before Joseph’s
conduct occurred. See William L., 211 Ariz. at 239, ¶ 11.

                               CONCLUSION

¶15           We affirm the juvenile court’s $9,927.58 restitution award.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         5